DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 21-40 are pending.
Claims 21-22, 31, 34-35, 37-38, and 40 have been amended.
This action is Final.
	
Claim Objections
Claim 34 is objected to because of the following informalities:
Claim 34 first recites the limitation “the primary level rack-controller sends the update command to a leader rack-controller”, but it is followed by the limitation “designating a second controller of the plurality of rack-controllers as the leader rack-controller, wherein the leader rack-controller…”. The sequence of the limitations appear to suggest that first, the primary level rack controller sends a command to a leader rack-controller, and then another rack-controller is designated as the leader (e.g., another rack controller is chosen as the new leader). If this is what Applicant intended, the limitation should be reworded to “designating a second controller of the plurality of rack-controllers as [[the]] a new leader rack-controller, wherein the new leader rack-controller…”. If this was not what Applicant intended, the limitations should be re-arranged to the following. This will be the claim interpretation for examination purposes:

designating a first controller of the plurality of rack controllers as a primary level rack-controller; and

designating a second controller of the plurality of rack-controllers as a leader rack-controller; [[,]]
wherein:
the one or more commands comprises an update command that is received by the primary level rack-controller;
the primary level rack-controller sends the update command to [[a]] the leader rack-controller; 
wherein the leader rack-controller sends the update command to a third controller in the plurality of rack-controllers, wherein the third controller updates an operating system based on the update command.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 21 recites “wherein the first set of computing devices execute peer nodes of a decentralized, fault-tolerant data center management application operative to perform the monitoring, updating, configuring, or scanning” but the scope of this limitation is unclear. Particularly, it is unclear what is meant for computing devices to execute peer nodes. Does it mean that the computing devices are executing applications (such as virtual machine nodes) that can be arranged in a decentralized/peer manner? Or does it mean that the computing devices can be reconfigured as peer nodes to perform decentralization? The metes and bounds of this limitation is not clear, and this limitation appears to be an intended use clause that merely specifies that the first set of computing devices perform or execute functions for the purpose of decentralization. As per MPEP 2111.04, whereby or wherein clauses are not given weight when it simply expresses the intended result of a step positively recited. For Examination purposes, this limitation will be interpreted as wherein the first set of computing devices are peer nodes of a decentralized, fault-tolerant data center, and are operative to perform the monitoring, updating, configuring, or scanning.
Claims 22-39 are dependent on claim 21 and are rejected based on dependency to claim 21.
Claim 40 is similar in scope to claim 21 as addressed above and is thus rejected under the same rationale.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-25, 27-28, 30, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8, and 22 of U.S. Patent No. 10,404,523. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. Furthermore, although claim 21 and 40 have been amended to include the limitation “wherein the first set of computing devices execute peer nodes of a decentralized, fault-tolerant data center management application operative to perform the monitoring, updating, configuring, or scanning”, it is merely an intended use limitation that does not further limit the claim. Claim 1 of patent 10,404,523 include all the limitations of the instant claim 1 and therefore anticipates the instant claim. All features of instant dependent claims 22-25, 27-28, and 30 are covered by claims 1-2, 4-6, and 8 of patent 10,404,523 and are therefore rejected accordingly. The other independent claim 40 of the instant application is rejected under the same rationale and are covered by claim 22 of patent 10,404,523 respectively. Comparisons of selected claims are shown in the following table.

Instant Application 16/437,377
USPAT 10,404,523
21. A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors of a rack-controller effectuate operations to control a plurality of computing devices mounted on one or more racks, the operations comprising: receiving, at a first set of computing devices, a first application program interface (API) request through a first network, wherein: the first set of computing devices is connected to a second set of computing devices via a second network; the second set of computing devices comprises the plurality of computing devices controlled, at least in part, by the first set of computing devices; the first network is a first out-of-band network; the second network is a second out-of-band network different from the first network; the first out-of-band network and the second out-of-band network are distinct from an in-band network that conveys data between the second set of computing devices or between the second set of computing devices and the internet via the in-band network; the first set of computing devices includes or is communicatively coupled to a gateway between the first network and the second network; and the first API request is encoded in a first protocol; in response to the first API request, by the first set of computing devices, monitoring, updating, configuring, or scanning to inventory the second set of computing devices by sending one or more commands via the second network encoded in a second protocol different from the first protocol to effectuate an action indicated by the first API request, 


22. The medium of claim 21, wherein: the first set of computing devices is one rack-controller; the first set of computing devices is disjoint from the second set of computing devices: and the second set of computing devices are rack-mounted computing devices of a rack at least partially controlled by the rack-controller.
executed by one or more processors of a rack-controller effectuate operations to control a plurality of rack-mounted computing devices, the operations comprising: receiving, with the rack-controller, via a first network, at least two application program interface ( API) requests, wherein: the rack-controller is configured to control the plurality of rack-mounted computing devices mounted in a plurality of different rack units of one or more racks; the rack-controller is configured to control the rack-mounted computing devices via a second network of one or more out-of-band networks distinct from an in-band network with which data is conveyed between rack-mounted computing devices or between rack-mounted computing devices and the internet and different from the first network; the rack-controller includes a gateway between the first network and the second network; and the at least two API requests are encoded in a first protocol; based on a first one of the API requests, selecting, with the rack-controller, a first one of a plurality of routines to effectuate control via the second network of a first group of the plurality of rack-mounted computing devices, the plurality of routines including: a first routine that reads a sensor via the second network on one of the rack-mounted computing devices; a second routine that reads a sensor via the second network on the rack but not on one of the rack-mounted computing devices; a third routine that scans computing devices on the second produces an inventory of the scanned computing devices on the second network; a fourth routine by which a configuration of an extensible firmware interface (EFI) of a given one of the rack-mounted computing device is adjusted; and a fifth routine by which a rack-mounted computing device is power cycled; based on a second one of the API requests, selecting, with the rack-controller, a second one of the plurality of routines to effectuate control via the second network of a second group of the plurality of rack-mounted computing devices, wherein the second selected routine is the fifth routine; and executing, with the rack-controller, the first selected routine and, as a result, sending one or more commands via the second network encoded in a second protocol different from the first protocol to effectuate an action indicated by the first API request, and the second selected routine, and, as a result, sending one or more commands via the second network encoded in a third protocol different from the first protocol to power cycle the second group of the plurality of rack-mounted computing devices, receiving via the second network one or more power-on-self-test (POST) codes, and sending via the first network an indication of the one or more POST codes.
the rack-controller is physically coupled to the rack; the first network is an out-of-band Ethernet network; the first protocol is a hypertext transport protocol and the API is a representational state transfer API; and monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises: determining an environmental condition value based on sensor data obtained an HTTP (hypertext transport protocol) response including the environmental condition value based on the sensor data via the first network.
the rack-controller is coupled to a rack in which the rack-mounted computing devices are disposed; the number of rack-mounted computing devices controlled by the rack-controller exceeds seven; the rack-controller is not on the in-band network; the first network is an out-of-band Ethernet network; the second network the first protocol is a hypertext transport protocol and the API is a representational state transfer API; the sensor read by the first routine is a temperature sensor; the configuration of the EFI specifies a boot device of the given rack-mounted computing device; at least some of the routines do not use a baseboard management controller of the rack-mounted computing devices; the first selected routine is the first routine; and executing, with the rack-controller, the first selected routine comprises: receiving, with the rack-controller, a response from the temperature sensor in units other than units of temperature; converting, with the rack-controller, the response into units of temperature; and sending, with the rack-controller, via the first network, an HTTP response including the converted response in units of temperature.
producing an inventory of computing devices on the second network; and receiving, with the first set of computing devices, an identifier corresponding to one or more of the second set of computing devices via the second network.
5. The medium of claim 1, wherein: the first selected routine is the third routine; and executing, with the rack-controller, the first selected routine comprises: sending, with the rack-controller, via the second network, and a modem coupled a mid-plane of a server, a command to a computing device coupled to the server and the modem, the command causing the computing device to execute a scan of other computing devices coupled to a system management bus of server; and receiving, with the rack-controller, from the modem, via the second network, identifiers of at least some computing devices detected in scan.
25. The medium of claim 21, the operations further comprising: receiving, with the first set of computing devices, via the first network, an update value corresponding to an extensible framework interface (EFI); wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises: sending the update value to a selected computing device of the second set of computing devices via the second network; and sending, with the first set of computing devices, via the second network, an instruction to reboot the selected computing device.
sending, with the rack-controller, via the second network, to the given rack-mounted computing device, an instruction to change a boot target of the EFI to the given boot target; and sending, with the rack-controller, via the second network, an instruction to reboot the given one of the rack-mounted computing devices.

4. The medium of claim 1, wherein: the first selected routine is the third routine; and executing, with the rack-controller, the first selected routine comprises: sending, with the rack-controller, via the second network, to each device on the second network, a command to send an identifier; and receiving, with the rack-controller, during each of a plurality of durations of time reserved for respective ones of the devices to use a shared physical medium of the second network, an identifier from the respective devices.
28. The medium of claim 21, wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises: receiving, with the first set of computing devices, a response from a temperature sensor in units other than units of temperature; and converting, with the first set of computing devices, the response into a temperature value having units of temperature; and sending, with the first set of computing devices, via the first network, an HTTP response comprising the temperature value.
2. The medium of claim 1, wherein: the rack-controller is an out-of-band computer having an operating system stored in persistent memory; the rack-controller is coupled to a rack in which the rack-mounted computing devices are disposed; the number of rack-mounted computing devices controlled by the rack-controller exceeds seven; the rack-controller is not on the in-band network; the first network is an out-of-band Ethernet network; the second network comprises a direct-current (DC) power-line network with which both power and data are conveyed via a DC power bus; 

8. The medium of claim 1, wherein the operations comprise: gathering, with the rack-controller, via the second network, agentless monitoring metrics from each of the rack-mounted computing devices, the metrics including processor utilization of the respective rack-mounted computing devices.
40. A method comprising: receiving, at a first set of computing devices, a first application program interface (API) request through a first network, wherein: the first set of computing devices is connected to a second set of computing devices via a second network; the second set of computing devices comprises a plurality of computing devices controlled, at least by the first set of computing devices; the first network is first out-of-band network; the second network is an second out-of-band network different from the first network; the first out-of-band network and the second-out-of-band network are distinct from an in-band network that conveys data between the second set of computing devices or between the second set of computing devices and the internet; the first set of computing devices includes or is communicatively coupled to a gateway between the first network and the second network; and the first API request is encoded in a first protocol; in response to the first API request, by the first set of computing devices, monitoring, updating, configuring, or scanning to inventory the second set of computing devices by sending one or more commands via the second network encoded in a second protocol different from the first protocol to effectuate an action indicated by the first API request, wherein the first set of computing devices execute peer nodes of a decentralized, fault-tolerant data center management application operative to perform the monitoring, updating, configuring, or scanning.
method, comprising: receiving, with a rack-controller, via a first network, at least two application program interface ( API) requests, wherein: the rack-controller is configured to control a plurality of rack-mounted computing devices mounted in a plurality of different rack units of one or more racks; the rack-controller is configured to control the rack-mounted computing devices via a second network of one or more out-of-band networks distinct from an in-band network with which data is conveyed between rack-mounted computing devices or between rack-mounted computing devices and the internet and different from the first network; the rack-controller includes a gateway between the first network and the second network; and the at least two API requests are encoded in a first protocol; based on a first one of the API requests, selecting, with the rack-controller, a first one of a plurality of routines to effectuate control via the second network of a first group of the plurality of rack-mounted computing devices, the plurality of routines including: a first routine that reads a sensor via the second network on one of the rack-mounted computing devices; a second routine that reads a sensor via the second network on the rack but not on one of the rack-mounted computing devices; a third routine that scans computing devices on the second network and produces an inventory of the scanned computing devices on the second network; a fourth routine by which a configuration of an extensible firmware interface (EFI) of a given one of the rack-mounted computing device is adjusted; and a fifth routine by which a rack-mounted computing device is power cycled; based on a second one of the API requests, selecting, with the rack-controller, a second one of the plurality of routines to effectuate control via the second network of a second group of the plurality of rack-mounted computing devices, wherein the second selected routine is the fifth routine; and executing, with the rack-controller, the first selected routine and, as a result, sending one or more commands via the second network encoded in a second protocol different from the first protocol to effectuate an action indicated by the first API request, and the second selected routine and, as a result, sending one or more commands via the second network encoded in a third protocol different from the first protocol to power cycle the second group of the plurality of rack-mounted computing devices, receiving via the second network one or more power-on-self-test (POST) codes, and sending via the first network an indication of the one or more POST codes.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 26, 31, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143, and further in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286.
As per claim 21, Dean teaches a tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors of a rack-controller [FIG. 2 system management node 220] effectuate operations to control a plurality of computing devices mounted on one or more racks [FIG. 2 blades 262, 264, 266], the operations comprising: 
receiving, at a first set of computing devices [FIG. 2 chassis controllers 260], a first application program interface (API) request [0038: management node 220 may be accessed by an enterprise computer 230 by way of remote login using tools known in the art such as Windows Remote Desktop Services (API request), 0042: management node 220 is directly coupled to management connection 270 to forward these commands to the chassis controllers] through a first network [FIG. 2 data network 270], wherein: 
the first set of computing devices is connected to a second set of computing devices via a second network [0040: local management bus 268 and network of blades (system management node operates with chassis controllers to control blades using a local management bus, which is a different network protocol than the LAN data network 210)]; 
the second set of computing devices comprises the plurality of computing devices controlled, at least in part, by the first set of computing devices [FIG. 2 and 0040: (blades 262 are controlled by management node 220 and chassis controllers 260)]; 
the first network is a first out-of-band network [0041: (system management node and chassis controllers connection 270 are connected with high-speed LAN Ethernet connection (first out-of-band network)]; 
the second network is a second out-of-band network [0040: (blades are coupled to chassis controller using a local management bus 268 (second out-of-band network)] different from the first network [FIG. 2: (local management bus 268 (second network) is a different element than connection 270 and the connection between node 220 and network 210 (first network)];
[0041: blades communicate with each other using a computing connection 280 (in-band network); it is a distinct communication line from local management bus 268 and the management connection 270)]; 
the first set of computing devices is communicatively coupled to a gateway between the first network and the second network [FIG. 2 chassis controllers 260, 0038, and 0041-0042: (system management node 220 receives a remote request over LAN and provides the signals to chassis controllers over LAN, while the chassis controllers converts the signal onto a different network over local management bus 268; thus chassis controllers have network interfaces that serve as a gateway between the two different networks)]; and 
the first API request is encoded in a first protocol [0038 and 0041: (request/API is received over a LAN protocol)]; 
in response to the first API request, by the first set of computing devices, monitoring, updating, configuring [0042, 0049, and 0054: (node 220 receives instructions and forwards to chassis controllers to issue commands for power on of blades); 0055: (node 220 may then issue blade programming commands that are forwarded to chassis controllers); and (0059: in particular, the BIOS in each blade is modified], or scanning to inventory the second set of computing devices [0059: (in response to a boot command, BIOS in each blade determines hardware resources in the same partition; BIOS instructions causes identification of a list of devices that are present in the partition)] by sending one or more commands via the second network encoded in a second protocol [0043: local management bus 268 may be provided as known in the art] to effectuate an action indicated by the first API request [0042: chassis controller 260 may receive a system boot command and respond by issuing boot commands to each of the blades 262-266 using the local management bus 268], wherein the first set of computing devices execute peer nodes of a decentralized, fault-tolerant data center management application operative to perform the monitoring, updating, configuring, or scanning [FIG. 2 and 0042: (chassis controllers 260 are decentralized peer nodes communicating over connection 270 for performing monitoring, updating, configuring, or scanning operations on respective blade chassis)].

	Dean does not explicitly teach a second protocol different from the first protocol. Although Dean shows a second network that is distinct from a first network, and Dean indicates that the first network may be an Ethernet LAN protocol while the second network/local management bus may be provided as known in the art, Dean does not explicitly indicate the type of protocol of the second network and whether it is different than the protocol of the first network.
	Rothman teaches a remote server (server 708) that provides firmware update commands/directive over a first network (external 710) to a first computing device (FIG. 7 Blade 1), which then broadcasts the command to other server blades over a second network (OOB 702). Rothman is therefore similar to Dean because they both teach an [FIG. 7 and 0061-0062: (OOB connection 702 is I2C of SMBUS)] different from the first protocol [0024 and 0061: (public Ethernet network through RJ45)].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rothman’s teachings of SMBUS as the protocol of the local management bus in Dean. One of ordinary skill in the art would have been motivated to provide a different protocol for the local management bus in Dean because it allows for optimization and flexibility in communications between blade servers in the rack.
	
As per claim 22, Dean and Rothman teach the medium of claim 21, wherein: the first set of computing devices is one rack-controller [Dean FIG. 2 chassis controller 260]; the first set of computing devices is disjoint from the second set of computing devices [Dean FIG. 2: (chassis controller 260 is different from blades 262, 264, 268)]: and the second set of computing devices are rack-mounted computing devices of a rack [Dean FIG. 2 high performance computing system 100] at least partially controlled by the rack-controller [Dean 0040 and FIG. 2: (blades 262, 264, and 266 are on a chassis of a rack, and are managed by the chassis controller 260 and system management node (rack controller)].
As per claim 26, Dean and Rothman teach the medium of claim 21, wherein monitoring, updating, configuring, or scanning to inventory the second set of computing 
As per claim 31, Dean and Rothman teach the medium of claim 21, wherein the first set of computing devices comprises a plurality of rack-controllers [Dean FIG. chassis controller 260 of chassis 252], and wherein the operations further comprise: executing a management task [0040 and 0042] with an data center management system [Dean FIG. 2 chassis controllers 260], wherein the data center management system is implemented as a set of microservices distributed across the plurality of rack-controllers [Dean 0040 and FIG. 2: (chassis controllers are distributed and they implement a set of services for managing system functions and providing computing resources)].
As per claim 37, Dean and Rothman teach the medium of claim 31, the management task comprising: designate a subset of rack-controllers of the plurality of rack-controllers to be leader rack- controllers [Dean FIG. 2 chassis controllers are plurality of leader controllers], wherein the leader rack-controllers runs operations to perform service discovery and synchronization [Dean 0059: identification and synchronization]; select a primary rack controller with the leader rack-controllers based on a consensus algorithm [Dean FIG. 2 system management node 220 is selected as 

Claim 40 is similar in scope to claim 21 as addressed above and is thus rejected under the same rationale.


Claims 23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143 in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286, and further in view of Yuba et al. (hereinafter as Yuba) PGPUB 2016/0350005 and Song et al. (hereinafter as Song) PGPUB 2018/0035572.
As per claim 23, Dean and Rothman teach the medium of claim 22, wherein: the rack-controller is physically coupled to the rack [Dean FIG. 2: (chassis controller 260 is located inside high performance computing system 100 (rack) and is therefore physically coupled to the rack)]; the first network is an out-of-band Ethernet network [Dean 0041: Ethernet communication protocol]; the first protocol is a hypertext transport protocol [Dean 0041: (Ethernet communication protocol includes hypertext transport protocol)].
Dean and Rothman do not explicitly teach the API is a representational state transfer API; and monitoring, updating, configuring, or scanning to inventory the second 
Yuba teaches computing devices in communication with a data management device that manages computing devices of a rack 50. Yuba is therefore similar to Dean and Rothman. Yuba further teaches the API is a representational state transfer API [0068: REST (Representational State Transfer) API].
The combination of Dean, Rothman, and Yuba leads to computers communicating with the system management node 220 over network 210 using REST APIs, and system management node 220 forwarding the REST APIs over connection 270 to chassis controllers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yuba’s teachings of REST API as the API protocol in Dean and Rothman. One of ordinary skill in the art would have been motivated to use REST API in Dean and Rothman because it is a de-facto standard for software applications, and using it allows for greater flexibility and compatibility among devices and applications. 
Song teaches a data center management system communicating through API with a RMC that controls a plurality of rack elements. Song is therefore similar to Dean, Rothman, and Yuba. Song further teaches monitoring, updating, configuring, or 
The combination of Dean, Rothman, Yuba, and Song teach sending, with the rack-controller, an HTTP (hypertext transport protocol) response because the chassis controller communicates through system management node 220 with computers over data network 210 using REST API. HTTP protocol is used in REST API.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Song’s teachings of a RMC communicating the sensed temperature data to a remote data management system/computer in Dean, Rothman, and Yuba. One of ordinary skill in the art would be motivated to remotely monitor the temperature of racks in Dean, Rothman, and Yuba because it allows an administrator to easily manage and monitor operating conditions, and make adjustments as needed in a timely manner, thereby improving operation of the racks.
As per claim 28, Dean and Rothman teach the medium of claim 21.
Dean and Rothman do not teach wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises: receiving, with the first set of computing devices, a response from a temperature sensor in units other than units of temperature; and converting, with the first set of computing devices, the 
Song teaches a data center management system communicating through API with a RMC that controls a plurality of rack elements. Song is therefore similar to Dean and Rothman. Song further teaches wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises: receiving, with the first set of computing devices, a response from a temperature sensor in units other than units of temperature [0020: (airflow determined based on fan speed, and temperature determined based on airflow), and 0022-0023 and 0085: (RMC receives airflow data from airflow sensor to calculate temperature; RMC appears to data center management system to be an airflow sensor that measures temperature)]; and converting, with the first set of computing devices, the response into a temperature value having units of temperature [0020 and 0022-0023: (RMC calculates outlet temperature using airflow)]; and sending, with the first set of computing devices, via the first network, a response comprising the temperature value [0022-0023 and 0085: RMC 102 is further configured to provide temperature information to a data center management system]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Song’s teachings of determining temperature 
	Dean, Rothman, and Song do not teach an HTTP response.
Yuba teaches computing devices in communication with a data management device that manages computing devices of a rack 50. Yuba is therefore similar to Dean, Rothman, and Song. Yuba further teaches the API is a representational state transfer API [0068: REST (Representational State Transfer) API].
The combination of Dean, Rothman, Song, and Yuba leads to computers communicating with the system management node 220 over network 210 using REST APIs, and system management node 220 forwarding the REST APIs over connection 270 to chassis controllers. REST APIs utilize the HTTP protocol when communicating. Thus temperature data would be sent from the chassis controller (rack management controller) through system management node 220 to a data center management system/computer using an HTTP response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yuba’s teachings of REST API as the API . 


Claims 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143 in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286, and further in view of Austen et al. (hereinafter as Austen) PGPUB 2013/0013759
As per claim 24, Dean and Rothman teach the medium of claim 21, wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises: scanning for computing devices on the second network [Dean 0059: (BIOS in each blade determines hardware resources in the same partition) and (BIOS instructions causes identification of a list of devices that are present in the partition (forming the list of devices is an inventory of devices)]; based on the scanning, producing an inventory of computing devices on the second network [Dean 0059: BIOS instructions causes identification of a list of devices];
Dean and Rothman do not teach receiving, with the first set of computing devices, an identifier corresponding to one or more of the second set of computing devices via the second network.
Austen teaches a management appliance 150 managing a server rack 102 over a network 132 through several management controllers. Thus Austen is similar to Dean 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Austen’s teachings of a rack controller sending a request for and receiving identifiers of blades in Dean and Rothman in order for the remote computer 230/240 to determine the` inventory and parts of a server rack. One of ordinary skill in the art would be motivated to adopt the ability to remotely obtain vital product data of server components at a management computer in Dean and Rothman because it would allow the administrator to easily manage the server rack and determine what replacement parts are needed on servers without having to physically access the server rack.
As per claim 27, Dean and Rothman teach the medium of claim 21.
Dean and Rothman do not teach, wherein: the one or more commands comprises a command to send an identifier for at least one of the second set of computing devices; and monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises receiving, with the first set of computing devices, during a duration of time reserved for one or more of the second set of computing devices to use a shared physical medium of the second network, the identifier.

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Austen’s teachings of a rack controller sending a request for and receiving identifiers of blades in Dean and Rothman in order for the remote computer 230/240 to determine the inventory and parts of a server rack. One of ordinary skill in the art would be motivated to adopt the ability to remotely obtain vital product data of server components at a management computer in Dean and Rothman because it would allow the administrator to easily manage the server rack and determine what replacement parts are needed on servers without having to physically access the server rack.


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143 in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286, and further in view of Edwards et al. (hereinafter as Edwards) PGPUB 2014/0250292.
As per claim 25, Dean and Rothman teach the medium of claim 21, the operations further comprising: receiving, with the first set of computing devices, via the first network, an update value corresponding to an extensible framework interface (EFI) [Dean 0055 and 0059 and Rothman 0057: receive the data packet as part of an update directive]; wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises: sending the update value to a selected computing device of the second set of computing devices via the second network [Rothman 0059: broadcasted to appropriate blades].
Dean and Rothman do not explicitly teach sending, with the first set of computing devices, via the second network, an instruction to reboot the selected computing device. 
Edwards teaches a server rack in which BIOS are modified through a BMC and CMC according to commands from an administrative station over a network. Edwards is thus similar to Dean and Rothman. Edwards further teach sending the update value to a selected computing device of the second set of computing devices via the second network [0021-0022, and 0024: (administration station provides specialists access to CMC 48, and CMC coordinate with each server/information handling system 10 to import new configuration that adds to a boot list order of BIOS)]; and s sending, with the first set of computing devices, via the second network, an instruction to reboot the 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Edward’s teachings of modifying the boot targets/boot order in Dean and Rothman’s server rack. One of ordinary skill in the art would be motivated to modify the boot order/targets to improve and upgrade the server rack, such as addition of a RAID volume [Edwards 0006]. One of ordinary skill in the art would be motivated to add a RAID volume to improve reliability and add additional storage for servers.


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143 in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286, and further in view of Song et al. (hereinafter as Song) PGPUB 2018/0035572.
As per claim 29, Dean and Rothman teach the medium of claim 21.
Dean and Rothman do not teach wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises executing a routine with the rack- controller, the routine comprising sending an instruction comprising an actuator adjustment, wherein the actuator adjustment cools at least one of the second set of computing devices by changing an operation of an actuator. Dean and Rothman do not describe sending command to cool a set of computing devices.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Song’s teachings of RMC sending instruction to control fan operations in the rack of Dean and Rothman. One of ordinary skill in the art would have been motivated to send instructions for controlling fans in a rack in Dean and Rothman because it would ensure that racks do not overheat and for the rack to operate at a desired cool temperature, thereby reducing the risk of overheating failure.


Claims 30, 33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143 in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286, and further in view of Ragupathi et al. (hereinafter as Ragupathi) PGPUB 2015/0248315.
As per claim 30, Dean and Rothman teach the medium of claim 21.
Dean and Rothman do not teach, wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises gathering 
Ragupathi teaches wherein monitoring, updating, configuring, or scanning to inventory the second set of computing devices comprises gathering agentless monitoring metrics from respective ones of the second set of computing devices via the second network, and wherein the agentless monitoring metrics are received by the first set of computing devices, and wherein the agentless monitoring metrics compress a value correlated with processor utilization of one or more of the second set of computing devices [0013 and 0025: (CMC monitors hardware resources of blade servers in a chassis, including status of programs running on the blade servers or virtual blade servers, through management network 190 which is the same as Dean’s local management bus 268)]. Monitoring the programs being ran in a blade server is equivalent to monitoring processor utilization because it is the processor that runs the programs.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ragupathi’s teachings of monitoring workloads and processor utilization in Dean and Rothman’s invention. Dean already monitors the hardware and software health of partitions comprising of blade servers [0035]. One of ordinary skill in the art would be motivated to have Dean and Rothman’s CMC monitor 
As per claim 33, Dean and Rothman teach the medium of claim 31
Dean and Rothman do not teach wherein the management task further comprises distributing a service profile through the data center management system, wherein a configuration of at least one container executing on at least one first computing device in communication with one of the plurality of rack-controllers is set based on the service profile.
Ragupathi teaches wherein the management task further comprises distributing a service profile through the data center management system, wherein a configuration of at least one container executing on at least one first computing device in communication with one of the plurality of rack-controllers is set based on the service profile [0017 and 0020: (virtual management controllers are created according to credentials)]. Ragupathi teaches the use of virtual machines in a CMC or BMC that are configured according to profiles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ragupathi’s teachings of configuring virtual machines in Dean and Rothman according to credentials. One of ordinary skill in the art would have been motivated to provide a VM in Dean and Rothman based on credentials because it improves the security of a VM, and VMs improve flexibility in a computing system.
As per claim 36, Dean and Rothman teach the medium of claim 31.

Ragupathi teaches the management task comprising: retrieving object data from an API of the data center management system, wherein the object data is stored in a data store or schematized file storage, wherein retrieving the object data from the API comprises validating the object data [0013: (CMC monitors and validates a firmware key that is held in memory)].
	The combination of Dean, Rothman, and Ragupathi leads to the chassis controllers retrieving firmware keys for storages of server blades and validating the keys.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Ragupathi’s teachings of retrieving firmware keys and validating it in Dean and Rothman. One of ordinary skill in the art would have been motivated to do so to improve the security of the system by seeing if the firmware of a blade server has changed or if there was an unauthorized change in the system.


Claims 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143 in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286, and further in view of Rao et al. (hereinafter as Rao.
As per claim 32, Dean and Rothman teach the medium of claim 31.
Dean and Rothman do not teach wherein the management task comprises: discovering a service profile; and select a leader controller from the plurality of rack-controllers based on the service profile.
	Rao teaches a plurality of servers each having a baseboard management controller (BMC) where a master BMC controls common resources to servers, and the master BMC and slave BMCs communicate through an interconnect. Rao is thus similar to Dean and Rothman because they teach a hierarchy of management controllers communicating with each other. Rao further teaches wherein the management task comprises: discovering a service profile [0012 and 0030-0032: (reads master register to determine if there is a BMC currently selected as the leader; the selection in the register is a profile)]; and select a leader controller from the plurality of rack-controllers based on the service profile [0029-0034: (if there is no master selected in the register, a new BMC is elected as master)]. Rao teaches within a group of BMCs in a group of servers, selecting a single master BMC to manage their resources.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rao’s teachings of selecting a leader management controller in Dean and Rothman. One of ordinary skill in the art would have been motivated to allow the chassis controllers in Dean and Rothman elect their own leader because servers and their respective management controllers may have different priorities and requirements [Rao 0004 and 0007] and a vote among blade servers/management controllers would be a fair way to balance between requirements 
As per claim 38, Dean and Rothman teach the medium of claim 31.
Dean and Rothman do not teach the management task comprising: detecting that a particular rack-controller of the plurality of rack-controllers has failed to send at least one of information or a heartbeat signal; determining a role of the particular rack-controller; and assigning the role to a second rack-controller of the plurality of rack-controllers, wherein assigning the role to a second rack-controller of the plurality of rack-controllers comprises selecting the second rack-controller based on a consensus algorithm.
	Rao teaches a plurality of servers each having a baseboard management controller (BMC) where a master BMC controls common resources to servers, and the master BMC and slave BMCs communicate through an interconnect. Rao is thus similar to Dean and Rothman because they teach a hierarchy of management controllers communicating with each other. Rao further teaches detecting that a particular rack-controller of the plurality of rack-controllers has failed to send at least one of information or a heartbeat signal [0009: (watchdog timer tracks time since the last heartbeat and resets master register when watchdog timer expires)]; determining a role of the particular rack-controller [0030-0034: (check master register to see if it is reset)]; and assigning the role to a second rack-controller of the plurality of rack-controllers, wherein assigning the role to a second rack-controller of the plurality of rack-controllers comprises selecting the second rack-controller based on a consensus algorithm [0029-0034: (if there is no master selected in the register, a new BMC is elected as master; 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Rao’s teachings of selecting a leader management controller in Dean and Rothman when a heartbeat signal is no longer detected. One of ordinary skill in the art would have been motivated to use a heartbeat signal to determine if a management controller has failed, and one of ordinary skill in the art would be motivated to allow the chassis controllers in Dean and Rothman elect their own leader in the case of failure because it improves redundancy in case of a management controller failure.  One of ordinary skill in the art would also be motivated to allow the management controllers elect their own master because servers and their respective management controllers may have different priorities and requirements [Rao 0004 and 0007] and a vote among blade servers/management controllers would be a fair way to balance between requirements of an individual server/management controller and requirements of a plurality of servers/management controller.


Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143 in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286, and further in view of Casado et al. (hereinafter as Casado) PGPUB 2016/0127274.
As per claim 35, Dean and Rothman teach the medium of claim 31.

Casado teaches distributed computing devices with multiple controllers. Casado is therefore similar to Dean and Rothman. Casado further teaches executing a distributed hash table algorithm using the plurality of rack-controllers to route data within the data center management system [0025, 0027, 0156, 0167 and 0287: (hash table stored on all controller instances, and hash table is accessed to retrieve data and forwarding data)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Casado’s teachings of a hash table in Dean and Rothman to route data. One of ordinary skill in the art would have been motivated to use a hash table because it allows for quick access/lookup by referring to hash values [Casado 0030].


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dean et al. (hereinafter as Dean) PGPUB 2014/0126143 in view of Rothman et al. (hereinafter as Rothman) PGPUB 2004/0255286, and further in view of Davenport et al. (hereinafter as Davenport) PGPUB 2016/0203017.
As per claim 39, Dean and Rothman teach the medium of claim 31.
Dean and Rothman do not teach the management task comprising: storing an image in a first computing device in communication with a first controller of the plurality 
	Davenport teaches a computing device managed by a baseboard management controller. Davenport is similar to Dean and Rothman because they teach the use of management controllers. Davenport further teaches storing an image in a first computing device in communication with a first controller of the plurality of rack-controllers [0017 and 0025: (images of virtual machine are stored in BMC and hosts)]; distributing the image to a second computing device in communication with a second controller of the plurality of rack-controllers [0024 and 0035: peer system uploads images of the virtual machine to another system]; and provision a container [0017: virtual machine] or microkernel based on the image using the second computing device [0017-0018 and 0030-0031: other host may instantiate the image and begin executing the virtual machine]. Davenport teaches sharing a VM image with another computing device, and that computing device instantiating a VM based on the shared image.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Davenport’s teachings of sharing VM images and instantiating VM in the system of Dean and Rothman. One of ordinary skill in the art would have been motivated to use VMs in Dean and Rothman because they improve processing flexibility and can have multiple instances of a processing system on one computing component.


Response to Arguments
Applicant’s arguments, see page 12, filed 7/5/2021, with respect to claim 34 have been fully considered and are persuasive.  The rejection of claim 34 has been withdrawn. 
Applicant's arguments filed 7/5/2021 with respect to claims 21 and 40 have been fully considered but they are not persuasive. Applicant argues on pages 11-12 that Dean and Rothman do not teach the limitation “wherein the first set of computing devices execute peer nodes of a decentralized, fault-tolerant data center management application operative to perform the monitoring, updating, configuring, or scanning”, but does not provide any additional explanation. Examiner respectfully disagrees.
Firstly, as indicated in the U.S.C. 112(b) rejection above, the scope of this limitation is unclear as to what is meant by “execute peer nodes of a decentralized, fault-tolerant data center management application”. The limitation appears to merely be an intended use limitation that suggests the first set of computing devices are used for a decentralized, fault-tolerant data center management application. This limitation does not further limit the claim but merely describe the environment it is used in; it does not relate back to or clarify what is required by the claim or give meaning and purpose to the claim. Intended use limitations are not given patentable weight. For this reason also, the nonstatutory double patenting rejection is maintained.
Secondly, Dean does show that the chassis controllers 260 are peer nodes because they are all connected in parallel [FIG. 2 and 0042: (SMN 220 connected directly to the connection 270)]. Chassis controllers 260 thus communicate with each 
For the reason described above, the previously applied prior art is maintained.

Allowable Subject Matter
Claim 34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (e.g. claim 31), and if the objection to claim 34 is corrected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Subramaniam (PGPGUB 2013/0173810) teaches selecting a CMC to be a master CMC in a multi-chassis server system.
Payne et al. (PGPUB 2015/0277856) teaches peer rack controllers having out of band connections to physical nodes.
Mekad et al. (PGPUB 2016/0164804) teaches equipment racks having chassis controllers connected to other equipment racks having chassis controllers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANNY CHAN/Primary Examiner, Art Unit 2186